DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davatzikos et al (US 20160239969 A1).
Regarding claim 1, Davatzikos et al teaches a method for determining a disorder state of brain tissue in a brain of a subject (e.g. “detecting abnormalities (e.g., pathological regions) in brain magnetic resonance images”, [0029]), comprising:
(a) obtaining magnetic resonance imaging (MRI) data comprising at least one MRI image of the brain, the MRI image comprising a plurality of voxels, a voxel of the plurality of voxels being associated with the brain tissue of the brain of the subject and comprising one or more measured MRI parameters in the MRI data (e.g. “receive a target image, e.g., an MR image of a brain”, [0032]); 
(b) for the voxel of the plurality of voxels, using one or more computer processors to process the one or more measured MRI parameters with one or more simulated MRI parameters for the voxel, the one or more simulated MRI parameters being generated from one or more microstructural models at the voxel (e.g. " analyze the target image by using sparse decomposition and a set of normative images spatially aligned with the target image (e.g., MR images of a normal or healthy brain)", [0032], and “classifying each voxel of the target image as normal or abnormal based on results of the sparse decomposition”, [0039]); 
(c) for the voxel of the plurality of voxels, selecting a diagnostic model from the one or more microstructural models, the diagnostic model meeting a threshold congruence between the one or more measured MRI parameters and the one or more simulated MRI parameters associated with the diagnostic model (e.g. “identity matrix I is used as the generic dictionary that accounts for the unknown pathological patterns, though I may be replaced by more specific dictionaries that can better represent a target pathology”, [0084]); and 
(d) using the diagnostic model to determine the disorder state of the brain tissue associated with at least the voxel (e.g. “a natural decomposition of y into the normal part and the residual”, [0084]).  

Conclusion
This is a continuation of applicant's earlier Application No. 15/987,794.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/     Primary Examiner, Art Unit 3793